Citation Nr: 0804808	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-07 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

In December 2007, the veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before a 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of 
several stressful events that he experienced during his 
military service.  Most recently during his December 2007 
hearing, the veteran listed his stressors as serving for 
three and a half years in a combat zone in Vietnam; 
witnessing the shooting of a Vietnamese cab driver between 
December 1966 and January 1967; passing the mortuary for two 
and a half years two to three times a day and smelling 
burning uniforms; a friend's funeral in May 1967; being 
attacked by Vietnamese Rangers at a club between December 
1969 and January 1970 in Saigon; and mortar attacks.  The 
veteran is not contending he engaged in combat with the 
enemy.  Therefore, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressors.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

Previously in an April 2006 letter, the veteran stated that 
in the later part of 1969 to early 1970 he got into a bar 
fight with Vietnamese Rangers.  The veteran contended that he 
was hit in the head with a meat cleaver and was cut in the 
arm.  He added that he passed out and woke up in the Third 
Field Hospital in Saigon.  However, during his December 2007 
hearing, the veteran clarified that it was the Seventh Field 
Hospital in Saigon that he was taken to located by Mag-V.  
The veteran's service medical records revealed that the 
veteran was noted to have a three inch trauma scar on his 
right lateral forehead on a July 1972 examination.  An 
undated continuation of Form 88 noted that the veteran had a 
head injury in 1969 due to a blow to the head with a meat 
cleaver that was treated with sutures.  The Board notes that 
records from the veteran's hospital stay at the Seventh Field 
Hospital are not of record.  As such, attempts to associate 
any clinical records from the Seventh Field Hospital dated 
from December 1969 to January 1970 should be undertaken.  

Further, in a July 2006 letter, the veteran stated that 
between December 4, 1969, and December 7, 1969, Ton Son Nhut 
Air Base was under mortar and sniper attack.  He added that 
three Air Force personnel were killed,  fifteen were wounded, 
and several aircraft were damaged.  The veteran's service 
personnel records indicated that he served as a 
Communications Center Specialist at the Base Communications 
Center at the 1876 Communications Squadron at Tan Son Nhut 
Airbase from April 1966 to April 1967, July 1968 to May 1970, 
and from December 1970 to June 1971.  The Board is cognizant 
of the holding of Pentecost v. Principi, 16 Vet. App. 124 
(2002), wherein the Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
finds that because no efforts have been undertaken to verify 
the mortar attacks, a remand is necessary.

The Board acknowledges that the veteran has been diagnosed 
with PTSD based in part on the stressors of mortar attacks 
and the bar fight in a March 2006 private report from Dr. 
R.T.E.  Although the veteran has provided a private medical 
nexus opinion, it was not based on substantiated findings of 
stressors.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  As such, if 
the stressors can be verified, the Board finds that a 
psychiatric evaluation with a nexus opinion is necessary.  38 
C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Additionally, the Board notes that the veteran claimed in a 
January 2007 statement that there were more medical records 
pertaining to his treatment for PTSD at the Viera VA 
Outpatient Clinic.  There are records from VA dated from 
November 2004 to March 2005.  Importantly, along with an 
April 2006 letter, the veteran submitted a VA treatment 
record which reflected the veteran was still receiving 
treatment for PTSD in March 2006.  The Board notes that VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, efforts 
should be undertaken to associate VA treatment records from 
the Viera Outpatient Clinic from March 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
VCAA letter which contains the development 
material for a PTSD claim based on 
personal assault pursuant to 38 C.F.R. 
§ 3.304(f)(3).  The veteran should be 
given an appropriate period of time to 
respond.

2.  The AMC/RO should obtain VA treatment 
records from the Viera Outpatient Clinic 
from March 2005 to the present.

3.  Efforts should be undertaken to obtain 
any clinical records from the Seventh 
Field Hospital near the Mag-V located near 
Saigon pertaining to a head injury between 
December 1969 and January 1970.

4.  The AMC/RO should attempt to verify 
the veteran's alleged stressor of mortar 
attacks between December 4, 1969, and 
December 7, 1969, at Ton Son Nhut Air Base 
where three Air Force personnel were 
killed, fifteen were wounded, and several 
aircraft were damaged.  The veteran was at 
the Base Communications Center at the 1876 
Communications Squadron.  A copy of the 
veteran's DD Form 214 and all associated 
service documents should be sent to the 
U.S. Army Joint Service Records Research 
Center (JSRRC) or any other appropriate 
agency for verification of this event.  
JSRRC or any other agency should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  A search of unit and 
organizational histories, including 
morning reports and after action reports, 
should be consulted in an effort to verify 
attacks if deemed necessary. 

5.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

6.  If, and only if, an alleged stressor 
is verified, the veteran should be 
scheduled for a VA PTSD examination. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The RO should provide the 
examiner with a summary of the verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if present.  
If it is not possible to provide a 
specific diagnosis, so state.  

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of the 
verified stressful events as determined 
by paragraphs 2 through 4, as opposed to 
being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



